Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 2-21 are now pending in the application under prosecution and have been examined. Claim 1 has been canceled by applicant’s amendment.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,802,981. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US Patent 10,802,981 anticipate claims 2-21 of the instant application.
As an example: 

Claim 1 (10,802,981)
Claim 2 (Application)
    A device comprising: 
    at least one memory device including a first bank group of memory storage locations; a
      second bank group of memory storage locations;

     interface circuitry coupled to a common bus, the interface circuitry responsive to a memory access command received via the common bus to select one of the first bank group of memory storage locations or the second bank group of memory storage locations for a memory access, the selection identified by a unique bank group address;
     wherein access to the first bank group of storage locations involves an access for first data; and
     wherein access to the second bank group of storage locations involves an access for first tag information associated with the first data.
A device comprising:
     a first memory device including a first bank group of memory storage locations;
     a second memory device including a second bank group of memory storage locations;
      interface circuitry responsive to a memory access command to select one of the first bank group of memory storage locations or the second bank group of memory storage locations for a memory access, the selection identified by a unique address;
   

    wherein access to the first bank group of storage locations involves an access for first data; and
     wherein access to the second bank group of storage locations involves an access for first tag information associated with the first data.


Claim 8
Claim 15
     An integrated circuit (IC) chip comprising:
     means for receiving a memory access command;
    



means for selecting one of a first bank group of memory storage locations or a second bank group of memory storage locations for a memory access in response to the memory access command, the selecting based on a unique bank group address; wherein the means for selecting the first bank group of storage locations is responsive to an access for first data; and 
      wherein the means for selecting the second bank group of storage locations is responsive to an access for first tag information associated with the first data.
     A semiconductor device, comprising:
     a first integrated circuit (IC) memory device including a first bank group of memory storage locations;
    a second IC memory device including a second bank group of memory storage locations; 

     interface circuitry responsive to a memory access command to select one of the first bank group of memory storage locations or the second bank group of memory storage locations for a memory access, the selection identified by a unique address; wherein access to the first bank group of storage locations involves an access for first data; and
      wherein access to the second bank group of storage locations involves an access for first tag information associated with the first data.


Claim 15
Claim 9
     A method of operation in a device having at least one memory device coupled to a common bus, the method comprising:
     receiving a memory access command via the common bus,
    in response to the memory access command, selecting one of a first bank group of memory storage locations or a second bank group of memory storage locations for a memory access, the selecting based on a unique bank group address;
     wherein selecting the first bank group of storage locations is based on an access for first data; and wherein selecting the second bank group of storage locations is based on an access for first tag information associated with the first data.
     A method of operation in a device having a first memory device and a second memory device, the method comprising:
     receiving a memory access command; 
     in response to the memory access command, selecting one of a first bank group of memory storage locations in the first memory device or a second bank group of memory storage locations in the second memory device for a memory access, the selecting based on a unique address;

     wherein selecting the first bank group of storage locations is based on an access for first data; and wherein selecting the second bank group of storage locations is based on an access for first tag information associated with the first data.



Claims 2-7, 9-14, and 16-20 of U.S. Patent 10,802,981 recite features being obvious variations of features recited in claims 2-8, 10,14, and 16-21 of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0208540 (Shiu et al) teaching memory supercell includes a plurality of memory banks each of which forms a respective range of separately addressable storage locations, wherein the memory supercell is organized into a plurality of bank groups, wherein: responsive to a memory request by a given one of a  plurality of memory requesters, to connect a data path between the given memory requester and a dedicated access port of a particular one of the bank groups addressed by the memory request.

WO_02091382_A2 (Chow) teaching apparatus and method for storing, manipulating, and transferring data in a memory matrix wherein: the matrix includes a number of multi-ported memory devices arranged in banks, each of the devices capable of storing data, a memory controller for accessing the devices, and a cache with an allocation table stored therein to describe data stored in the matrix.
WO 2009086424 A1 (Olbrich et al) teaching  flash memory controller connected to multiple flash memory groups performs independent garbage collection operations in each group, where, for each group, the controller independently determines the amount of space and performs garbage collection operations if the amount falls below a threshold.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136